

EMPLOYMENT AGREEMENT


THIS AGREEMENT made and entered into this ___ day of ___________, 20___, by and
between Advanced Emissions Solutions, Inc., a Delaware corporation, whose
principal offices are located at 9135 S. Ridgeline Blvd., Suite 200, Highlands
Ranch, Colorado 80129 (the "Company"), and ____________________ (the "Employee")
whose address is ________________
________________________________________________________________________________.


RECITALS:


A.
The Company has made Employee an offer of employment.

B.
Employee desires to accept the offer.

C.
The Company and Employee desire to enter into this Agreement to set forth the
terms and conditions of the employment.



NOW, THEREFORE in consideration of the premises and the mutual covenants and
agreements hereinafter set forth and for other good and valuable consideration
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound, hereby agree as follows:


1.
Definitions.

The following capitalized terms used in this Agreement are defined as follows:


a)
"Invention" shall mean any idea, discovery, article, process, formulation,
composition, combination, design, modification or improvement, whether or not
patentable.



b)
"Copyright Works" shall mean all literary works, graphic works, pictorial works
and other creative works for which copyright protection may be obtained,
including without limitation proposals and computer software /documentation.



c)
"Confidential Information" shall mean all Inventions, Copyright Works, data,
specifications, know-how, lists, printed materials, technical information,
cost/pricing/marketing information and other subject matter that is not
available to the general public in a substantially identical form without
restriction.



d)
"Affiliate" or "Affiliates" shall mean any company, corporation, limited
liability company, partnership or other entity which from time to time is
directly or indirectly and in whole or in part controlled by, under common
control with, or controls Company.



2.
Employment.

The Company hereby employs the Employee and Employee hereby accepts such
employment upon the terms and conditions set forth herein.



Page 1 of 1

--------------------------------------------------------------------------------



3.
Position, Duties and Authority.

During the term of this Agreement, Employee shall be employed as XXXXXXXX. This
is a full-time, salaried/hourly, exempt/non-exempt position.


Employee acknowledges that during the term of his/her employment with Company,
in addition to Employee's duties for Company, Employee may also collaborate
with, receive information from, or disclose information to one or more of
Company's Affiliates ("Affiliate Interaction"). Employee agrees that any
disclosure, ownership or protection of Inventions, Copyright Works or
Confidential Information, whether owned by Company or its Affiliates, obtained
or resulting from the Affiliate Interaction will be governed by the terms of
this Agreement as if owned by Company.


4.
Obligations of Employee.

Employee hereby agrees that he/she will devote a minimum of 40 hours per week to
the fulfillment of his/her obligations hereunder.


5.
Compensation and Benefits.

In consideration of Employee's agreement to be employed by the Company and as
reasonable compensation for services to be rendered hereunder, the Company
agrees as follows:


a)
Benefits.

Employee shall be entitled to the standard benefits and perquisites from time to
time available to full-time employees of the Company as outlined in the Employee
Handbook.


b)
Compensation.

The Company shall pay Employee hourly bi-weekly salary of $X,XXX.XX (equating to
an annualized salary of $XXX.XXX.XX) as part of the Company’s normal payroll
procedures. Increases in compensation, if any, shall be at the discretion of the
Executive Officers of the Company.


6.    Disclosure/Ownership of Invention and Confidential Information.


a)
Prior to Employment

Employee agrees that Exhibit A provides adequate description and disclosure of
Inventions, Copyright Works and Confidential Information considered owned by
Employee or third party with whom Employee is contractually bound prior to
becoming employed by the Company. Throughout the term of this agreement and
following its termination, even in the case of breach of contract by either
party, the items identified in Exhibit A are considered the property of Employee
(“Employee Intellectual Property”) or of a third-party (“Third Party
Intellectual Property”). Although Exhibit A may not be all inclusive of all
intellectual property owned by Employee or third parties, any ownership rights
Employee wishes to defend must be itemized in Exhibit A. Employee may amend
Exhibit A at any time as long as the claim can be supported with documentation
demonstrating the rightful ownership of the Employee or third party.


b)
During Employment

Employee agrees that during the term of Employee's employment with Company,
Employee will immediately disclose in writing to Company all Inventions and
Confidential Information which (i) is conceived or generated by Employee alone
and/or jointly with others, and (ii) relates to the actual or anticipated
business of the Company and/or relates to the actual or anticipated research or
development activities of the Company and/or is

Page 2 of 2

--------------------------------------------------------------------------------



otherwise suggested by or results from any activity performed on behalf of the
Company. Employee acknowledges and agrees that immediately upon conception or
generation, whichever occurs earlier, all Inventions and Confidential
Information disclosed and to be disclosed by Employee to Company during the term
of Employee's employment with Company will be the sole and exclusive property of
the Company.


c)
Post Employment

Employee further agrees that, during the two (2) year period following any
termination of Employee's employment with the Company, Employee will immediately
disclose in writing to the Company all Inventions and Confidential Information
which (i) is conceived or generated by Employee alone and/or jointly with
others, and (ii) is based upon or otherwise derived from any Inventions and/or
Confidential Information of the Company. Employee acknowledges and agrees that
immediately upon conception or generation, whichever occurs earlier, all
Inventions and Confidential Information to be disclosed by Employee to Company
during the two (2) year period following the termination of Employee's
employment with Company will become the sole and exclusive property of the
Company.


7.
Assignment of Inventions and Confidential Information/ Documentation/
Commercialization.



a)
Assignment.

Employee hereby assigns to Company the Employee's entire right, title and
interest in and to all Inventions and Confidential Information disclosed and to
be disclosed by Employee to Company pursuant to Sections 6 (b) and (c).


b)
Documentation.

Employee agrees to execute, cooperate in the preparation of and deliver to the
Company, both during the term of Employee's employment with the Company and
thereafter, any and all documents deemed necessary by the Company for the
Company to protect, maintain, preserve and enjoy the full right, title and
interest to all Inventions and Confidential Information disclosed and to be
disclosed by Employee to Company, including without limitation, the execution
and delivery of patent assignments and, at Company's legal expense, the
preparation of patent applications.


c)
Commercialization.

Employee acknowledges and agrees that with respect to all Inventions and
Confidential Information transferred by Employee to Company, Company is not
obligated to commercialize the same, and that if Employee desires to
independently commercialize any of said inventions and/or Confidential
Information, Employee must request and obtain a written license from Company
beforehand, which license request may be declined by Company in its sole
discretion.


8.    Copyright Works.
Employee agrees that all Copyright Works and contributions to Copyright Works
prepared by Employee within the scope of Employee's employment with the Company
will be deemed "works for hire" and will be owned by the Company, and Employee
agrees to execute all documents deemed necessary by the Company for the Company
to protect, maintain, preserve and enjoy the Company's rights in such Copyright
Works and contributions. Employee further agrees that unless expressly
authorized by the Company in writing, Employee will not independently prepare or
otherwise distribute or publish any Copyright Work that embodies any
Confidential Information owned by the Company or held in Confidence by the
Company for any third party,

Page 3 of 3

--------------------------------------------------------------------------------



including without limitation, all Confidential Information disclosed and to be
disclosed by Employee to the Company.


9.    Written Records.
Employee agrees that to the extent reasonably possible, Employee will maintain
written records of all Inventions and Confidential Information conceived or
generated by Employee in the course of Employee's performance of services for
the Company, which records will be the exclusive property of the Company and
will be available to the Company at all times.


10.    Restrictive Obligations Relating to Confidential Information.


a)
Obligations to Company.

Employee agrees to maintain in strict confidence, and agrees not to use,
disclose, reproduce or publish, except to the extent necessary in the course of
the Employee's performance of services for the Company and/or as otherwise
authorized by Company, any Confidential Information owned by the Company or held
in confidence by the Company for any third-party, including without limitation,
all Confidential Information disclosed and to be disclosed by Employee to the
Company.


b)
Prior Obligations to Third-Parties.

Employee agrees that, in the course of Employee's employment with the Company,
Employee will not use or disclose any third party Confidential Information with
respect to which Employee, prior to Employee's initiation of employment with the
Company, assumed obligations restricting such use or disclosure.




11.    Conflicting Obligations.


a)    Prior Obligations.
Employee acknowledges and agrees that Employee is under no obligations to any
third party which conflict or may conflict, in any way, with any of the
Employee's obligations hereunder.


b)
Assumption of Obligations.

Employee agrees that, during the term of Employee's employment with the Company,
Employee will not assume any obligations to any third- party that would conflict
with any of Employee's obligation hereunder. Employee further agrees that,
during the term of Employee's employment with the Company, Employee will not
compete, and will not provide services to others who compete with the Company in
the research, development, production, marketing or servicing of any product,
process or service with respect to which the Company is involved.


12.    Termination of Employment.


a)
Continuing Obligations.

Employee's obligations under Sections 7 through 10 of this Agreement will
continue after any termination of Employee's employment with the Company.


b)
Submission of Materials.

Upon any termination of Employee's employment with Company, Employee will submit
to the Company all materials within Employee's possession that constitute or
include

Page 4 of 4

--------------------------------------------------------------------------------



Confidential Information owned by the Company or held in confidence by the
Company for any third-party.


c)
Exit Interview.

Upon termination of Employee's employment with the Company, Employee will attend
an exit interview with an appropriate representative of the Company to review
the continuing obligations of Employee hereunder.


13.    Miscellaneous.


a)
Binding-Effect/ Assignability.

This Agreement is not assignable by Employee and will be binding upon Employee's
heirs, executors, administrators and other legal representatives. Employee
agrees that the Company may freely assign this Agreement to any
successor-in-interest of the Company.


b)
Severability.

Should any provision of this Agreement be determined by a court of competent
jurisdiction to violate or contravene any applicable law or policy, such
provision will be severed and modified to the extent necessary to comply with
the applicable law or policy, and such modified provision and the remainder of
the provisions hereof will continue in full force and effect.


c)
Waiver.

Any delay or omission on the part of Company to exercise any right under this
Agreement will not automatically operate as a waiver of such right or any other
right; and that a waiver of any right of the Company hereunder on one occasion
will not be construed as a bar to or waiver of any right on any future occasion.


d)
Controlling Law.

This Agreement will be interpreted under and enforced in accordance with the
laws of the State of Colorado.


e)
Modification.

This Agreement may only be modified by the mutual written agreement of Employee
and Company.


f)
Notices.

Any notice or communication required or permitted to be given by this Agreement
shall be deemed given and effective when delivered personally, or when sent by
registered or certified mail, postage prepaid, addressed as follows (such
addresses for giving of notice may be changed by notice similarly given):


(i) If to the Company:


Advanced Emissions Solutions, Inc.
ADA-ES, Inc.
Advanced Clean Energy Solutions, LLC
Attention: Human Resources
9135 S. Ridgeline Blvd., Suite 200
Highlands Ranch, Colorado 80129



Page 5 of 5

--------------------------------------------------------------------------------





(ii) If to Employee:
Employee Name
Street Address
City, State, Zip Code


g)
Arbitration.

Any difference, claims or matters in dispute arising between Employee and the
Company out of this Agreement or connected with Employee's employment shall be
submitted by Employee and the Company to binding arbitration by a single
arbitrator selected by the mutual agreement of the parties from members of the
Judicial Arbiter Group of Denver, Colorado, or its successor. The arbitration
shall be governed by the rules and regulations of the Judicial Arbiter Group or
its successor and the pertinent provisions of the laws of the State of Colorado
relating to arbitration. The decision of the arbitrator may be entered as a
judgment in any court in the State of Colorado or elsewhere. The prevailing
party shall be entitled to receive reasonable attorneys' fees incurred in
connection with such arbitration in addition to such other costs and expenses as
the arbitrator may award.
 
h)
At-Will Employment.

Employment with the Company is at will, meaning that both the Company and the
Employee have the right to terminate the work relationship at any time, without
advance notice, and for any reason.


i)
Entire Assignment.

This Agreement together with the exhibits hereto constitute the entire agreement
between the parties with respect to the subject matter hereof, supersedes all
prior and contemporaneous agreements or understandings relating to said subject
matter, and no amendment hereof shall be deemed valid unless in writing and
signed by the parties hereto.


IN WITNESS WHEREOF, the parties have signed or caused this Agreement to be
signed by their duly authorized officers as of the day and year first above
written.


Advanced Emissions Solutions, Inc.
ADA-ES, Inc.
Advanced Clean Energy Solutions, LLC
By:




    
Date




    
Employee                    Date





Page 6 of 6

--------------------------------------------------------------------------------



EXHIBIT A


Projects to be pursued by Employee that are exempt from employee agreement:









Page 7 of 7

--------------------------------------------------------------------------------



EXHIBIT B




Current versions of the following available on corporate drive where indicated.


Summary of Benefits
N:/ Human Resources / Benefits




Employee Handbook
N:/ Human Resources / Employee Handbook & Other Polices

Page 8 of 8